Citation Nr: 1436580	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-44 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, including pes planus and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This matter is currently under the jurisdiction of the RO in Roanoke, Virginia.  

In March 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.  

In March and April 2014, the Veteran submitted additional evidence and argument in support of his claims on appeal.  Each time, the evidence was accompanied by a waiver of initial RO consideration.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a bilateral foot disorder, alternatively claimed as pes planus and plantar fasciitis, due to service.  Specifically, he claims that during airborne training, his feet would bother him and that he was diagnosed with flat feet in service.  Alternatively, he claims that he has a bilateral foot disorder that was caused or aggravated by his service-connected bilateral knee disabilities.  (March 2014 Board hearing).

In an April 2014 letter, L.T. Gilmore, D.P.M. provided evidence that plantar fasciitis may be related to service, but was unclear as to whether both feet were diagnosed and whether other foot disorders were involved.  As the Veteran has never undergone a VA examination to address this matter, the Board finds that one should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In an April 2008 VA Form 21-4142, the Veteran reported that he had received treatment for flat feet in service.  He indicated that from 1970-1971 he received treatment at the Rhine Kaserne Wiesbaden Biebrich Germany; Fort Campbell, Kentucky and Fort Sill, Oklahoma.  He also reported post-service Reserve duty treatment in Blackstone, Virginia, in 1975.  The AOJ should attempt to obtain any such existing records for consideration.

Associated with the current claim are VA medical records from April 1999 to May 2009.  The Veteran's submissions show that more recent VA medical records may be available.  Therefore, while on remand, VA treatment records from the Washington VA medical center (VAMC) dated from May 2009 to the present should also be obtained for consideration in the appeal.  Additionally, in an April 2008 VA Form 21-4142, the Veteran indicated that he received medical treatment at the Washington VAMC as early as from 1972.  VA medical records from prior to April 1999 should also be obtained for consideration.

Additionally, the claims file shows that the Veteran receives Social Security Administration (SSA) disability benefits, with a disability onset date of November 1998.  As such, any determination pertinent to the Veteran's claim for SSA benefits, as well as, any medical records relied upon concerning that claim should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED for the following actions:

1.  (a) The AOJ should obtain any outstanding service treatment records, including from: (i) Rhine Kaserne Wiesbaden Biebrich Germany; (ii) Fort Campbell, Kentucky and (iii) Fort Sill, Oklahoma and (iv) any post-service Reserve duty treatment should be obtained and associated with the claims file.  

(b) The AOJ should also obtain VA treatment records from the Washington VA medical center dated from 1972 to April 1999 and from May 2009 to the present.  

(c)  The AOJ should additionally contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).                       

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of a right and/or left foot disorder.  

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a right and/or left foot disorder(s)?  If so, please identify EACH  diagnosis found.

b)  Is it at least as likely as not that any right and/or left foot disorder is related to the Veteran's active service?  The examiner should specifically consider the Veteran's reports of foot pain in service and paratrooper training.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the medical evidence of record, and specifically including the April 2014 letter from Leland T. Gilmore, D.P.M.  An explanation for EACH opinion offered should be provided.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



